11/5/2019                               Office of1-2
                 Case 4:19-cv-04353 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 11/05/19          in Burgess
                                                                                       TXSD Page 1 of 20



    HCDistrictclerk.com               HOWARD, CHEDRICH vs. ALLSTATE INSURANCE                                       11/5/2019
                                      COMPANY
                                      Cause: 201971011 CDI: 7   Court: 113

    APPEALS
    No Appeals found.

    COST STATMENTS
    No Cost Statments found.

    TRANSFERS
    No Transfers found.

    POST TRIAL WRITS
    No Post Trial Writs found.

    ABSTRACTS
    No Abstracts found.

    SETTINGS
    No Settings found.

    NOTICES
    No Notices found.

    SUMMARY
     CASE DETAILS                                                 CURRENT PRESIDING JUDGE
     File Date                  9/27/2019                         Court              113th
     Case (Cause) Location                                        Address            201 CAROLINE (Floor: 10)
                                                                                     HOUSTON, TX 77002
     Case (Cause) Status        Active - Civil
                                                                                     Phone:7133686113
     Case (Cause) Type          BUSINESS DISSOLUTION
                                                                  JudgeName          RABEEA COLLIER
     Next/Last Setting Date     N/A
                                                                  Court Type         Civil
     Jury Fee Paid Date         9/30/2019



    ACTIVE PARTIES
    Name                                              Type                                              Post Attorney
                                                                                                        Jdgm
    HOWARD, CHEDRICH                                  PLAINTIFF - CIVIL                                         COLLINS,
                                                                                                                WAYNE
                                                                                                                DONALD

    ALLSTATE INSURANCE COMPANY                        DEFENDANT - CIVIL                                         SIMON, JAY S.




                                                           EXHIBIT B
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=MaZqDNxB61kd8+xekigDJAInFLu89Cn7DuKeFFKWJ3EgvV8RVoVOWb…   1/2
11/5/2019                               Office of1-2
                 Case 4:19-cv-04353 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 11/05/19          in Burgess
                                                                                       TXSD Page 2 of 20


    ANAKANI, VICTORIA                                     PLAINTIFF - CIVIL                                             COLLINS,
                                                                                                                        WAYNE
                                                                                                                        DONALD
    ALLSTATE INSURANCE COMPANY MAY BE                     REGISTERED AGENT
    SERVED THROUGH ITS REGISTERED



    INACTIVE PARTIES
    No inactive parties found.

    JUDGMENT/EVENTS
    Date  Description                                  Order      Post Pgs Volume Filing                         Person
                                                       Signed     Jdgm     /Page Attorney                        Filing
    10/25/2019   ANSWER ORIGINAL PETITION                                 0                 SIMON, JAY S.        ALLSTATE
                                                                                                                 INSURANCE
                                                                                                                 COMPANY
    9/30/2019    JURY FEE PAID (TRCP 216)                                 0
    9/27/2019    ORIGINAL PETITION                                        0                 COLLINS, WAYNE       ANAKANI, VICTORIA
                                                                                            DONALD

    9/27/2019    ORIGINAL PETITION                                        0                 COLLINS, WAYNE       HOWARD, CHEDRICH
                                                                                            DONALD



    SERVICES
    Type Status                    Instrument Person            Requested Issued Served Returned Received Tracking Deliver
                                                                                                                   To
    CITATION SERVICE         ORIGINAL              ALLSTATE   9/30/2019       10/2/2019 10/7/2019           10/9/2019   73679121       CIV
             RETURN/EXECUTED PETITION              INSURANCE                                                                           AGCY-
                                                   COMPANY                                                                             CIVILIAN
                                                   MAY BE                                                                              SERVICE
                                                   SERVED                                                                              AGENCY
                                                   THROUGH
                                                   ITS
                                                   REGISTERED
            1999 BRYAN STREET SUITE 900 DALLAS TX 75201



    DOCUMENTS
    Number            Document                                                                              Post Date              Pgs
                                                                                                            Jdgm
    87805880          Defendant Allstate Insurance Company's Original Answer and Jury Demand                      10/25/2019       4

    87529437          Citation (Allstate Insurance Company)                                                       10/09/2019       1

    87421070          Civil Process Pick-Up Form                                                                  10/02/2019       1

    87369632          Civil Process Request                                                                       09/30/2019       1
    87369633          LETTER TO THE CLERK                                                                         09/30/2019       1

    87356388          PLAINTIFF'S ORIGINAL PETITION                                                               09/27/2019       13




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=MaZqDNxB61kd8+xekigDJAInFLu89Cn7DuKeFFKWJ3EgvV8RVoVOWb…                 2/2
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 3 of 20

                                                                                                      912712019 5:59 PM
                                                                           Marilyn Burgess - Districl Clerk Harris County
                                                                                                Envelope No. 37212274
                           2019-71011 / Cou rt: 113                                                       By: Joshua Hall
                                                                                               Filed: 912712019 5:59 PM

                                       CAUSE NO.

 CHEDRICH HOWARD AND VICTORIA                                IN THE DISTRICT COURT OF
 ANAKANI
      Plaintiff;

 V.
                                                            HARRIS COUNTY, TEXAS
 ALLSTATE INSURANCE COMPANY

          Defendant.                                            JUDICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETITION

           CHEDRICH HOWARD AND VICTORIA ANAKANI ("Plaintiffs"), complains of

ALLSTATE INSURANCE COMPANY and ("Defendants") and respectfully shows as follows:


                                DISCOVERY CONTROL PLAN

1.     Plaintiffs intend for discovery to be•conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and will require extensive discovery.

Therefore, Plaintiff asks the court to order that discovery be conducted in accordance with a

discovery control plan tailored to the circumstances of this suit.


                             PARTIES AND PROCESS SERVICE

2.     Plaintiff(s) reside in Harris County, Texas.

3.     Defendant Allstate Insurance Company is an insurance company engaging in the business

of insurance in Texas. This defendant may be served with process through its registered agent CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. The Clerk is requested

to issue Citations, immediately.




                                         JURISDICTION
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 4 of 20




4.        Plaintiff seeks monetary relief over $1,000,000, excluding interest and costs. Such

damages sought are within the jurisdictional limits of the court. Plaintiff contends that the

determination of damages is within the sole discretion of the Judge and Jury, but makes stipulation

as required by TEx.R.Civ.P. 47.

 5.     The court has jurisdiction over Defendants because these Defendants engage in the

business of insurance in Texas, and because Plaintiff's causes of action arise out of this

Defendant's business activities in Texas.

                                               IV.
                                             VENUE

 6.     Venue is proper in Harris County, Texas, because the insured Properties giving rise to this

cause of action is situated in Harris County, Texas. TEX.CIV.PRAC.RE11.4.CODE §15.032.

                                          V.
                           NOTICE AND CONDITIONS PRECEDENT

 7.     Defendants have been provided notice, in writing, of the Claims made by Plaintiff in this

petition, including Plaintiff's actual damages in the manner and form required.

8.      All conditions precedent necessary to maintain this action and the Claims under the Policy

have been performed, occurred, or have been waived by Defendants; and/or Defendants are

otherwise estopped from raising any conditions precedent due to Defendant's prior breach of the

insurance contract.

                                               VI.
                                             FACTS

 9,     Plaintiff is the owner of certain real Properties with improvement (including Plaintiffs'

homes):

       a.       CHEDR1CH HOWARD, 14207 NOAH LANDING LANE HOUSTON TX 77047;



Plaintiff's Original Petition                                                               Page 2
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 5 of 20




        B.      VICTORIA ANAKANI, 7010 CLUSTERING OAK COURT RICHMOND, TX

                77407.




(the "Properties"). The Properties was insured by insurance policy number issued by Defendants

(the "Policy"). Plaintiff is the owner of the Policy and the named insured on the Policy.

10.     On or about during the time of Hurricane Harvey, or another time when the Policy was in

effect, a severe storm caused substantial damage to the Properties and constituted a covered loss

under the Policy. After the loss, Plaintiff made a Claims and demand for payment on Defendants

for damages to the Properties and other damages covered by the terms of the. Policy (the "Claims").

After Plaintiff made the Claims, Defendants assigned or otherwise retained its employees and/or

agents Defendant Adjustors to work on Plaintiff's Claims. All Defendants failed to comply with

the Policy, the Texas Insurance Code and Texas law in handling Plaintiffs Claims. Further,

Defendants has refused to pay all amounts due and owing under the Policy for the Claims.

11.    Defendant Adjustors made numerous errors in estimating the value of Plaintiffs Claims,

all of which were designed to intentionally minimize and underpay the loss incurred by Plaintiff.

Defendant Adjustors failed to fully quantify Plaintiff's damages, thus demonstrating that this

defendant did not conduct a thorough investigation of Plaintiff's Claims. Defendant conducted a

substandard investigation of Plaintiff's Claims, evidenced by the estimate issued by Defendant

Adjustors and relied upon by Defendant Adjustors. The damage estimate failed to include all

damages to Plaintiff's Properties. The damages Defendant Adjustors included in the estimate were

grossly undervalued and did not allow for adequate funds to cover the cost of repairs to all the

damages sustained. Defendants failed to thoroughly review and properly supervise the adjustment

of the Claims, including the inspection of the Properties, which ultimately led to approving an



Plaintiff's Original Petition                                                               Page 3
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 6 of 20




improper adjustment and an inadequately unfair settlement of Plaintiff's Claims. Further,

Defendant Adjustors knowingly and intentionally overlooked damages at the Properties and used

an inadequate and biased investigation as the basis for erroneously denying a portion oFPlaintill's

Claims. Because of Defendant Adjustor's conduct, Plaintiff's Claims was underpaid and partially-

denied.

12.       Defendants failed to perform its contractual duties to adequately compensate Plaintiff

under the terms of the Policy. Specifically, Defendants refused to pay the full proceeds owed

under the Policy, although due demand was made for proceeds to be paid in an amount sufficient

to cover the damaged Properties and all conditions precedent to recovery upon the Policy in

question had been satisfied by Plaintiff. Defendants' conduct constitutes a breach of the contract

between Defendants and Plaintiff.

13.       All Defendants misrepresented to Plaintiff that much of the damage to the Properties was

not covered under the Policy, even though the damage was covered by the Policy. Defendants'

conduct constitutes a violation of TEX. iNS. CODE §541.060(a)(1).

14.       All Defendants failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff's Claims, when State Farm's liability was reasonably clear. Defendants'

conduct constitutes a violation of TEX. INS.CODE § 5 4 I .060(a)(2)(a).

15.       All Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendants failed to offer Plaintiff adequate compensation, without any

explanation why full payment was not being made. Furthermore, All Defendants did not

communicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered under the Policy, nor did Defendants provide any explanation for the failure to




Plaintyfs Original Poition                                                                   Page 4
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 7 of 20




adequately settle Plaintiff's Claims. Defendants' conduct constitutes a violation of TEX. INS.CODE

§541.060(a)(3).

 16.    All Defendants failed to affirm or deny coverage of Plaintiff's Claims within a reasonable

time. Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

the full and entire Claims, in writing from Defendants. Defendants' conduct constitutes a violation

of TEX.INS.CODE §541.060(a)(4).

 17.    All Defendants refused to fully compensate Plaintiff for the Claims without conducting a

reasonable investigation of the Claims. Rather, Defendants performed an unreasonable outcome-

oriented investigation of Plaintiff's Claims, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff's Claims. Defendants' conduct constitutes a violation of TEX.INS.C:ODE

§541.060(a)(7).

 IS.    Defendants failed to meet its obligations under the Texas insurance Code regarding the

timely acknowledgement of Plaintiff's Claims, beginning an investigation of Plaintiff's Claims

and requesting all information reasonably necessary to investigate Plaintiff's Claims within the

statutorily mandated time of receiving notice of Plaintiff's Claims. Defendant State Farm's

conduct constitutes a violation of TEX.INS.CODE 042.055.

 19.    Defendants failed to accept or deny Plaintiff's full and entire Claims within the statutorily

mandated time of receiving all necessary information. Defendant State Farm's conduct constitutes

a violation of TEx.1Ns.00DE §542.056.

20.    Defendants failed to meet its obligations under the Texas Insurance Code regarding

payment of Claims without delay. Specifically, Defendants have delayed full payment of

Plaintiff's Claims longer than allowed and, to date, Plaintiff has not yet received full payment for

Plaintiff's Claims. Defendants' conduct constitutes a violation of TEX.INS.CODE 041.058.



Plaintiff's Original Petition                                                                 Page 5
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 8 of 20




21.       From and after the time Plaintiffs Claims was presented to Defendant State Farm, the

liability of Defendants to pay the full Claims in accordance with the terms of the Policy was

reasonably clear. However, Defendants has refused to pay Plaintiff in full, despite there beimg no

basis whatsoever on which a reasonable insurance company would have relied on to deny the full

payment. Defendants' conduct constitutes a breach of the common law duty of good faith and fair

dealing.

22.       All Defendants knowingly or recklessly made false representations, as described above, as

to material facts and/or knowingly concealed material information from Plaintiff.

23.       Because of all Defendants wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the law firm who is representing Plaintiff with respect to these causes of

action.

                                           VII.
                          CAUSES OF ACTION AGAINST DEFENDANTS

24.       Defendants are liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and intentional breach of the common law duty of good

faith and fair dealing.




Plaintiffs Original Petition -                                                                  Page 6
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 9 of 20




        A.       Breach of Contract.

25.     The Policy is a valid, binding and enforceable contract between Plaintiff and Defendants.

Defendants breached the contract by refusing to perform its obligations under the terms of the

Policy and pursuant to Texas law. Defendants' breach proximately caused Plaintiff injuries and

damages. All conditions precedent required under the Policy have been performed, excused,

waived or otherwise satisfied by Plaintiff, or Defendants are estopped from raising the issue clue

to Defendants' prior breach of the insurance contract.

        B.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

26.     The conduct, acts, and/or omissions by Defendants constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE.§54 I .060(a). All violations under this article are made actionable by

TEX.INS.CODE §541.15l.

27.     Defendants' unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. TEX.1NS.CODE §54 I .060(1).

28.     Defendants' unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claims, even though Defendant

State Farm's liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

§541.060(2)(A).

29.     Defendants' unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the Claims, constitutes an unfair method




Plaintiff's Original Petition                                                                Page 7
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 10 of 20




of competition and an unfair and deceptive act or practice in the business of insurance.

TEXINS.CODE §541.060(3).

30.     Defendants' unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the Claims to Plaintiff or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEx.I.Ns.CoDE §541.060(4).

31.     Defendants' unfair settlement practice, as described above, of refusing to pay Plaintiff's

Claims without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.             TEX.INS.CODE

§541.060(7).

32.     Defendants' conduct described above compelled Plaintiff to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendants refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiff to tile suit.

TEX,INs.CoDE §542.003(5).

        C.      Prompt Payment Of Claims Violations.

33.     The Claims is a Claims under an insurance policy with Defendants of which Plaintiff gave

Defendants proper notice. Defendants is liable for the Claims. Defendants violated the prompt

payment of Claims provisions of TEX. INS. CODE § 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claims, commence investigation of the Claims,
           and/or request from Plaintiff all items, statements, and forms that Defendants
           reasonably believed would be required within the time constraints provided by TEX.
             INS. CODE §542.055;

        b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claims within
           the applicable time constraints provided by TEX. INS. CODE §542.056; and/or by



Plaintiff's Original Petition                                                                 Page 8
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 11 of 20




        c) Delaying payment of the Claims following Defendant State Farm's receipt of all items,
           statements, and forms reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE §542.058.

34.     Defendants' violations of these prompt payment of Claims provisions of the Texas

Insurance Code are made actionable by TEX.INS.CODE §542.060.

        D.       Breach Of The Duty Of Good Faith And Fair Dealing.

 35.    Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

by denying or delaying payment on the Claims when Defendants knew or should have known that

its liability to Plaintiff was reasonably clear. Defendants' conduct proximately caused Plaintiff

injuries and damages.

                                           VIII.
                                CAUSES OF ACTION AGAINST
                                   DEFENDANT ADJUSTORS

36.     Defendant Adjustors is an insurance adjuster that was assigned or otherwise engaged by

Adjustors to adjust the Claims.

        A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

37.     The conduct, acts, and/or omissions by Defendant Adjustors, while adjusting the Claims

constituted Unfair Settlement Practices pursuant to TEX. INS. CoDE.§541.060(a). All violations

under this article are made actionable by TEX.INS.CODE §54I. I 5 I.

38.     Defendant Adjustors is individually liable for unfair and deceptive acts, irrespective of the

fact this Defendant was acting on behalf of Defendant Adjustors, because Defendant Adjustors is

a "person" as defined by TEx.INS.CODE §54 I .002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds

plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

an agent, broker, adjuster or life and health insurance counselor." TEX.INS.CODE §541.002(2)



Plaintiff's Original Petition                                                                  Page 9
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 12 of 20




(emphasis added). (See also Libel.ly Muntal Insurance Co. v. Garrison Coma:dors, Inc.. 966

S.W.2d 482, 484 (Tex.1998)(holding an insurance company employee to be a "person" for the

purpose of bringing a cause of action against them under the Texas Insurance Code and subjecting

them to individual liability).

39.    The unfair settlement practices of Defendant Adjustors, as described above, in

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.INS.CODE §541.060(1).

40.    The unfair settlement practices of Defendant Adjustors, as described above, in failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the Claims, even

though liability under the Policy is reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. TEX. INS.CODE

§541.060(2)(A).

41.    The unfair settlement practices of Defendant Adjustors, as described above, in failing to

promptly provide the Plaintiff with a reasonable explanation of the basis in the Policy, in relation

to the facts or applicable law, for the offer of a compromise settlement of Plaintiff's Claims,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. TEX.INS.CODE §541.060(3).

42.    The unfair settlement practices of Defendant Adjustors as described above, in failing within

a reasonable time to affirm or deny coverage of the Claims to Plaintiff or to submit a reservation

of rights to Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. TEX.1NS.00DE §541.060(4).




Plaintiff's Original Poilion                                                                Page I 0
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 13 of 20




43.     The unfair settlement practices of Defendant Adjustors., as described above, in refusing to

pay Plaintiff's Claims without conducting a reasonable investigation, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance.

TEX.1NS.00DE §541.060(7).

44.    The unfair settlement practices of Defendant Adjustors, as described above, compelled

Plaintiff to initiate a lawsuit to recover amounts due under its policy by offering substantially less

than the amount ultimately recovered. Defendant Adjustors refused to even offer more than their

own grossly undervalued estimates despite actual damages which were much greater. This

continued failure compelled Plaintiff to file suit. TEX.INS.CODE §542.003(5).

                                              IX.
                                           KNOWLEDGE

45.    Each of the Defendants' acts described above, together and singularly, was done

"knowingly" as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiff's damages described herein.

                                                X.
                                             DAMAGES

46.    Plaintiff will show that all the aforementioned acts, taken together or singularly, constitute

the producing causes of the damages sustained by Plaintiff.

47.    For breach of contract., Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

is the amount of Plaintiff's Claims, together with attorney fees.

48.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, mental anguish, court costs and attorney's fees. For knowing conduct of




Plainnff's Original Petition                                                                     Nike II
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 14 of 20




the acts complained of, Plaintiff asks for three times Plaintiff's actual damages. TEX. INS.CODE

§541.152.

49.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plaintiff's Claims, as well as eighteen (18) percent interest per annum of

the amount of Plaintiff's Claims as damages, together with attorney's fees. TEX:INS.CODE

§542.060.

50.    For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

51.    For the prosecution and collection of this Claims, Plaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                             XI.
                                        JURY DEMAND

52.    Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                          XI-'.
                                REQUEST FOR DISCLOSURE

53,    Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants disclose

the information or material described in Rule 194.2.




Plaintiff's Original Pension                                                                Page 12
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 15 of 20




                                             PRAYER

54.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties and

interest, treble damages under the Texas Insurance Code and all punitive and exemplary damages

as may be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any

appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and post-

judgment interest as allowed by law, and for any other and further relief, either at law or in equity,

to which Plaintiff may be justly entitled.

                                       Respectfully submitted,

                                       THE BARTON LAW FIRM

                                       By:    isf Wavne D. Collins
                                              DANIEL P. BARTON
                                              State Bar No.: 00789774
                                              cibarton@barront a m...troi.q5. coin
                                              WAYNE D. CO.LLL1NS
                                              State Bar No. 00796384
                                                     tipbarlonl wil.roun.con
                                              1201 Shepherd Drive
                                              Houston, Texas 77007
                                              (713) 227-4747- Telephone
                                              (713) 621-5900- Fax
                                              Email for Service: estrvic.f.:(Mba non I if worou .com




Plaintiff's Original Pennon                                                                    Page 13
Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 16 of 20


                                                      CAUSE NO. 201971011


                                                      RECEIPT NO.                            0.00          CIV
                                                                                                   TR 1 13679121

             PLAINTIFF: HOWARD, CHEDRICH                                                  In The   113th
                     vs                                                                   Judicial District Court
             DEFENDANT: ALLSTATE INSURANCE COMPANY                                        of Harris County, Texas
                                                                                          113TH DISTRICT COURT
                                                                                          Houston, TX
                                                            CITATION
             THE STATE OF TEXAS
             County of Harris




             TO: ALLSTATE INSURANCE COMPANY MAY BE SERVED THROUGH ITS REGISTERED
                 AGENT CT CORPORATION SYSTEM
                 1999 BRYAN STREET SUITE 900    DALLAS TX 75201
                 Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

             This instrument was filed on the 27th day of September. 2019, in the above cited cause number
             and court. The instrument attached describes the claim against you.

                  YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file
             written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
             next following the expiration of 20 days after you were served this citation and petition,
             a default judgment may be taken against you.
             TO OFFICER SERVING:
                  This citation was issued on 2nd day of October, 2019, under my hand and
            seal of said Court.


            Issued at reOuelt. Of:                                   MARILYN BURGESS, District Clerk
            BARTON, DANIEL PATRICK                                   Harris County, Texas
            1201 SHEPHERD DRIVE                                      201 Caroline, Houston, Texas 77002
            HOUSTON, TX 77007                                        (P.O. Box 4651, Houston, Texas 77210)
            Tel: (713) 227-4747                    12"-"tr 54T
            Dar No.: 789774                                      Generated By: CHAMBERS, WANDA ULW//11244424

                                                 OFFICER/AUTHORIZED PERSON RETURN

            Came to hand at          o'clock     .M., on the              day of

            Executed at laddress)                                                                                  in

                                     County at          o'clock          .(4., on the        day of

                  , by delivering to                                                      defendant, in person, a

            true Copy of this Citation together with the accompanying                   copy(ies) of the Petition

            attached thereto and 1 endorsed on said copy of the Citation the date of delivery.
            To certify which I affix my hand officially this       day of


            FEE: S

                                                                              of                      County, Texas


                                                                    By
                          Affiant                                                         Deputy

            On this day,                                            , known to me to be the person whose
            signature appears On the foregoing return, personally appeared. After being by me duly sworn,
            he/she stated that this citation was executed by him/her in the exact manner recited on the
            return.

            SWORN TO AND SUBSCRIBED BEFORE MS, on this              day of



                                                                                         Notary Public




                                                      •
                                                      73679121'
    Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 17 of 20                            10/25/2019 6:45 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37989948
                                                                                                        By: Devanshi Patel
                                                                                               Filed: 10/25/2019 6:45 PM

                                     CAUSE NO. 2019-71011

CHEDRICH HOWARD AND VICTORIA §                                  IN THE DISTRICT COURT OF
ANAKANI,                     §
                             §
     Plaintiffs,             §
                             §
v.                           §                                       HARRIS COUNTY, TEXAS
                             §
ALLSTATE INSURANCE COMPANY,  §
                             §
     Defendant.              §                                    113TH JUDICIAL DISTRICT


                   DEFENDANT ALLSTATE INSURANCE COMPANY’S
                      ORIGINAL ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, Allstate Insurance Company (“Allstate” or “Defendant”), and

files this its Original Answer to Plaintiffs’ Original Petition and would respectfully show unto the

Court the following:

                                             I.
                                      ORIGINAL ANSWER

        1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained in Plaintiffs’ Original Petition,

and demands strict proof thereon by a preponderance of the credible evidence in accordance with

the Constitution and laws of the State of Texas.

                                                II.
                                              VENUE

        2.     Defendant objects to the venue regarding Plaintiff Victoria Anakani (“Anakani”).

Plaintiffs’ Original Petition states Anakani’s property address is 7010 Clustering Oak Court,

Richmond, Texas 77407. Said property is located in Fort Bend County, not Harris County where

this suit was filed. As such, the venue for this Plaintiff is improper.

                                                   1
7432627v1
03647.770
    Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 18 of 20



                                            III.
                                   CHAPTER 542A DEFENSES

        3.      Based upon the allegations contained in Plaintiffs’ Petition that Hurricane Harvey

was the cause of their claims and the date the suit was filed, Chapter 542A of the Texas Insurance

Code applies to this action.

        4.      Additionally, and separately, Defendant pleads, and will prove, that Defendant was

entitled to, but was not given, pre-suit notices complying with the provisions of Chapter 542A.

        5.      Accordingly, under §542A.007(d), the court may not award to Plaintiffs any

attorney’s fees incurred after the date Defendant initially pleaded application of §542A.007(d).

                                               IV.
                                       INCORRECT DEFENDANT

        6.      Neither property listed in Plaintiffs’ Petition was insured by Allstate Insurance

Company. Both were insured by Allstate Vehicle and Property Insurance Company, a separate

legal entity. Furthermore, in some areas, the Petition refers to State Farm, and it is unclear the

relation of that entity to the case.

                                                V.
                                        SPECIAL EXCEPTION

        7.      Defendant specially excepts to Plaintiffs’ Petition as it refers to Defendants as a

plural and seems to address several categories of defendants including “all defendants” or

“defendant adjustors” of which none are named. Specifically, paragraphs 36-44 appear to bring

causes of action against these unnamed and unserved “parties”. Further, State Farm is mentioned

as an insurance company therein. As such, the Petition is vague and unclear and cannot be properly

responded to. Additionally, the Petition also refers to Plaintiff as a singular whereas there are

multiple Plaintiffs with separate and distinct properties; as such, it cannot be determined which

Plaintiff is asserting which allegations.


                                                 2
7432627v1
03647.770
    Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 19 of 20



                                         VI.
                                DEMAND FOR JURY TRIAL

        8.     Defendant herein makes demand for a jury trial in this case and believes Plaintiffs

have paid the appropriate jury fee.

                                             V.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Allstate Insurance Company

prays that upon final trial and hearing hereof, Plaintiffs recover nothing from Defendant, but

Defendant goes hence without delay and recovers costs of court and other such further relief, both

general and special, to which Defendant may be justly entitled.

                                             Respectfully submitted,

                                             By:      /s/ Jay Simon
                                                    Jay Scott Simon
                                                    State Bar No. 24008040
                                                    jsimon@thompsoncoe.com
                                                    THOMPSON, COE, COUSINS & IRONS, LLP
                                                    One Riverway, Suite 1400
                                                    Houston, Texas 77056
                                                    Telephone: (713) 403-8210
                                                    Facsimile: (713) 403-8299

                                             ATTORNEY FOR DEFENDANT
                                             ALLSTATE INSURANCE COMPANY




                                                3
7432627v1
03647.770
    Case 4:19-cv-04353 Document 1-2 Filed on 11/05/19 in TXSD Page 20 of 20



                               CERTIFICATE OF SERVICE

       This is to certify that on October 25, 2019, a true and correct copy of the foregoing was
served upon the following known counsel of record in accordance with the Texas Rules of Civil
Procedure:

        Daniel P. Barton
        Wayne D. Collins
        THE BARTON LAW FIRM
        1201 Shepherd Dr.
        Houston, TX 77007
        dbarton@bartonlawgroup.com
        wcollins@bartonlawgroup.com
        eservice@bartonlawgroup.com


                                             /s/ Jay Simon
                                            Jay Scott Simon




                                               4
7432627v1
03647.770
